

FOURTH AMENDMENT TO
SECURITIES PURCHASE AND SALE AGREEMENT


This FOURTH AMENDMENT TO SECURITIES PURCHASE AND SALE AGREEMENT (this “Fourth
Amendment”) is entered into and effective as of this 17th day of November, 2010
(the “Effective Date”) by and among Central Energy, LP (“Buyer”), Rio Vista
Energy Partners, L.P. (the “Company”) and Penn Octane Corporation
(“Seller”).  Buyer, the Company and Seller each a “Party” and collectively the
“Parties”.
 
WHEREAS, the Central Energy, LLC, the Company and Seller entered into that
certain Securities Purchase and Sale Agreement dated May 25, 2010 (the “Original
Agreement”), which Original SPA was subsequently amended by (a) an Amendment to
Securities Purchase and Sale Agreement dated July 1, 2010, (b) a Second
Amendment to Securities Purchase and Sale Agreement dated July 8, 2010, (c) a
Third Amendment to Securities Purchase and Sale Agreement dated July 21, 2010
and (d) letter agreements dated October 29, 2010 and November 5, 2010 extending
the Outside Date (the Original Agreement, as so amended, the “Agreement”).
 
WHEREAS, pursuant to the provisions of Section 10(c) of the Agreement, Central
Energy, LLC has assigned all it its rights and obligations under the Agreement
to Buyer and Buyer has agreed to assume and be bound by the terms and provisions
of the Agreement as the assignee of Central Energy, LLC.
 
WHEREAS, the Parties are entering into this Fourth Amendment to further amend
the Agreement set out their agreement that a portion of the Purchase Price
payable under the Agreement for the Newly Issued Common Units will be in the
form of a promissory note payable by Buyer to Company in the principal amount of
$1,000,000 (the “Buyer’s Note”) and to set out certain additional amendments to
the Agreement.
 
WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Agreement.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:
 
1.           Purchase Price. The Parties hereby modify and amend existing
Section 1(c) of the Agreement to read as follows:
 
“Purchase Price.   The purchase price for the Newly Issued Common Units shall be
Three Million Eight Hundred Sixty Four Thousand Five Hundred Forty One Dollars
and No/100 ($3,864,541) (the “Common Unit Purchase Price”).  Two Million Eight
Hundred Sixty Four Thousand Five Hundred Forty One Dollars and No/100
($2,864,541) of the Common Unit Purchase Price shall be payable by Buyer to
Company in immediately available funds on the Closing Date.  The remaining One
Million Dollars ($1,000,000) of the Common Unit Purchase Price shall be
evidenced by a promissory note (the “Buyer’s Note”) in the form attached hereto
as Exhibit “A” to be delivered by Buyer to Company on the Closing Date.  The
Common Unit Purchase Price to be paid by Buyer to the Company and any additional
amounts contributed to the Company at Closing shall be held and utilized by the
Company, to the extent necessary, to satisfy Buyer’s conditions to closing set
out in Section 5(a)(ii) through (xii) hereof. The purchase price for the GP
Interests shall be One Hundred Forty Seven Thousand Nine Hundred and Fifty Nine
Dollars and No/100 ($147,959) (the “GP Interest Purchase Price”) which amount
shall be payable by Buyer to Seller in immediately available funds on the
Closing Date, with the GP Interest Purchase Price then being immediately
contributed by Seller to the GP and then by the GP to the Company simultaneously
with the Closing (the Common Unit Purchase Price and the GP Interest Purchase
Price, collectively, the “Purchase Price”).”  Buyer’s obligations to timely pay
the amounts due and payable to Company under the terms of Buyer’s Note will be
secured under the terms an escrow agreement, in the form attached hereto as
Exhibit “B” (the “Escrow Agreement”) to be executed by Buyer and Company on the
Closing Date.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Intercompany Note.  The Parties hereby modify and amend existing
Section 1(e) of the Agreement to read as follows:
 
“Intercompany Note.  At the Closing, the Company agrees to the satisfy out of
the Purchase Price that certain Promissory Note between the Seller and the
Company (the “Intercompany Note”) for a minimum amount of $1,200,000, subject to
adjustment as follows (the “Intercompany Note Settlement Amount”).  Schedule
5(a)(ix) will be updated as of the Closing Date, by mutual agreement of the
parties.  If as of the Closing Date, such updated Schedule 5(a)(ix) reflects a
Settled Surplus (as such term is defined in Section 5(a)(ix)), then the
Intercompany Note Settlement Amount shall be increased by the amount of such
Settled Surplus, up to a maximum of $200,000 (resulting in a maximum
Intercompany Note Settlement Amount of $1,400,000).” 
 
3.           The Closing.  The Parties hereby modify and amend existing Section
8(a) of the Agreement to read as follows:
 
“The Closing.  The Closing shall take place at the earliest possible date (the
“Closing Date”) under this Agreement, but in any event not later than November
12, 2010 (as the same may be extended, the “Outside Date”) at the offices of
counsel for Buyer, SNR Denton US LLP, 2000 McKinney Ave., Suite 1900, Dallas,
Texas 75201.  The date on which the Closing actually occurs shall be the Closing
Date.”
 
4.           Documents at Closing.  The Parties hereby modify and amend the
existing Section 8(b) of the Agreement as follows:
 
A.          Section 8(b)(i)(4) is revised to read in its entirety as follows:
 
 
“certificates representing the Newly Issued Common Units in the name of Buyer,
with 3,156,612 of such Newly Issued Common Units to be held by Company in escrow
pursuant to the terms of the Escrow Agreement;

 
 
B.
A new Section 8(b)(i)(5) is added which will read as follows with the remaining
provisions of Section 8(b)(i) to be renumbered accordingly:

 
 
“a duly executed Escrow Agreement;”

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
C.
A new Section 8(b)(iii)(3) is added which will read as follows with the
remaining provisions of Section 8(b)(iii) to be renumbered accordingly:

 
 
“a duly executed Escrow Agreement;”

 
5.           Post Closing.   The Parties hereby amend Article 9 to the Agreement
by adding a new subparagraph (b) which will read as follows:
 
b)           Piggy Back Rights.  If the Company shall determine to prepare and
file with the Securities and Exchange Commission (the “SEC”) a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, then the Company shall
send to Seller (so long as Seller is holding Common Units that have not been
covered by a registration statement that has been declared or ordered
effective), written notice of such determination and if, within 15 business days
after receipt of such notice Seller shall so request in writing, the Company
shall include in such registration statement the Common Units requested by
Seller to be so included.  If Seller decides not to include all of its Common
Units in any registration statement thereafter filed by the Company, Seller
shall nevertheless continue to have the right to include any Common Units in any
subsequent registration statement or registration statements as may be filed by
the Company with respect to offerings of its securities, all upon the terms and
conditions set forth herein, to the extent all Common Units held by Seller have
not been covered by a registration statement that has been declared or ordered
effective by the time of such subsequent registration.  If the registration
statement under which the Company gives notice under this Section is for an
underwritten offering, the right of Seller to be included in a registration
pursuant to this Section shall be conditioned upon Seller’s participation in
such underwriting and the inclusion of Seller’s Common Units in the underwriting
to the extent provided herein.  Seller shall enter into an underwriting
agreement in a form substantially similar to the one entered into by the Company
with the underwriter or underwriters selected for such underwriting by the
Company.  Notwithstanding any other provision of the Agreement, if the
underwriter determines in good faith that marketing factors require a limitation
of the number of shares to be underwritten, the number of shares that may be
included in the underwriting shall be allocated, first, to the Company; second,
to any selling shareholders that shall have exercised a demand registration
right; third, on a pro rata basis, to Seller and any other unitholders of the
Company exercising incidental registration rights based on the total number of
Common Units sought to be registered in such registration by  Seller and such
other unitholders of the Company.   If Seller disapproves of the terms of any
such underwriting, Seller may elect to withdraw therefrom by written notice to
the Company and the underwriter, delivered at least ten (10) business days prior
to the effective date of the registration statement. The foregoing rights shall
apply equally to transferees of the Seller who are Affiliates (as defined in the
Partnership Agreement) thereof.
 
 
- 3 -

--------------------------------------------------------------------------------

 

6.           Conduct of the Business of the GP.  From the Closing Date until
such time as the Senior Obligation under Buyer’s Note (as defined therein) has
been paid in full, the Buyer shall cause the GP and the Company to conduct their
business in the ordinary course and shall not permit the GP or the Company to do
any of the following without first obtaining the written consent of the Insider
Group:
 
a)           incur any indebtedness for borrowed money;
 
b)           declare or pay any dividend or declare or make any distribution of
any kind to any holder of Common Units, or make any direct or indirect
redemption, retirement, purchase or other acquisition of any interests in the
Company or any of the Company’s Subsidiaries;
 
c)           issue any equity securities or rights to acquire such equity
securities; or
 
d)           amend this Agreement or the Buyer’s Note.
 
7.           Acceptance of Terms of the Partnership Agreement.  Buyer agrees
that upon its receipt of the Newly Issued Common Units on the Closing Date, it
shall be deemed to have (i) requested admission as, and agreed to become, a
Limited Partner of the Company and to have agreed to comply with and be bound by
and to have executed the First Amended and Restated Agreement of Limited
Partnership of the Company (as amended, the “Partnership Agreement”)  (ii)
represented and warranted that Buyer has all right, power and authority to enter
into the Partnership Agreement, (iii) granted the powers of attorney provided
for in the partnership Agreement and (iv) made the waivers and given the
consents and approvals contained in the Partnership Agreement.
 
8.           Acceptance of Terms of the Company Agreement.  Buyer agrees that
upon its receipt of the GP Interests on the Closing Date, it shall be deemed to
have (i) accepted and agrees to be bound by the Amended and Restated Limited
Liability Company Agreement of the General Partner dated as of September 16,
2004, as amended by the First Amendment thereto dated as of October 6, 2006.
 
9.           Confirmation.  The Parties hereby ratify, confirm, and adopt the
Agreement, as amended hereby.  Except as modified hereby, the Agreement shall
remain in full force and effect.
 
10.         Headings.  The headings in this Third Amendment are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Third Amendment.
 
11.         Counterparts. This Third Amendment may be executed in any number of
counterparts, each of which when so executed, shall constitute an original copy
hereof, but all of which together shall be considered but one and the same
document.
 
[Signatures on the following page]
 
 
- 4 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this Fourth
Amendment as of the first date written above
 

 
COMPANY:
     
Rio Vista Energy Partners, L.P.
     
By: 
Rio Vista, GP LLC
   
its General Partner
       
By:
/s/ Ian T. Bothwell
   
Ian T. Bothwell,
   
President and Chief Executive Officer
     
Seller:
       
Penn Octane Corporation
       
By:
/s/ Ian T. Bothwell
 
Name: Ian T. Bothwell
 
Title  Acting Chief Executive Officer and President

 

 
BUYER:
     
Central Energy, LP
       
By: 
/s/ Carter R. Montgomery
  Name: Carter R. Montgomery   Title:   Managing Member        
By:
/s/ Imad Anbouba
  Name: Imad Anbouba   Title:   Managing Member


 
- 5 -

--------------------------------------------------------------------------------

 
